Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Final Office action. In response to communications received 9/29/2021, Applicant, on 12/29/2021, amended claims 1, 3, 5, 7, 9, 11, 13, 15, 17 and 20. Claims 1-20 remain pending in this application and have been rejected below.

Response to Amendments
Applicant’s amendments and arguments have been considered. However, the 112(a) rejection remains and is updated below.
Applicant’s amendments and arguments have been considered. However, the 101 rejection remains and is updated below.
Applicant’s amendments and arguments have been considered. However, the 103 rejection remains and is updated below.

Response to Arguments
With respect to the 101 arguments, Applicant argues that the “claims do not recite matter that falls within one of the enumerated groupings of abstract ideas set forth in the Revised Patent Subject Matter Eligibility Guidance” (See Remarks at pg. 7). However, Examiner respectfully disagrees. Examiner notes that the claims map the lifecycle of human behaviors and experiences to enhance business relations. Specifically, as described in the Applicant’s Specification in ¶0001, the invention sets forth an arrangement that enhances a customer’s experience with an organization during the lifecycle of their relationship. Therefore, the claims recite certain methods of organizing human activity. See the updated 101 rejection below.

With respect to the 102 argument, Applicant argues that Ravichandran does not disclose “the human experience recommendation comprising a proposed course of action to enhance a human experience of the customer to provide a human experience result, the human experience result enhancing the human experience of the customer with the organization” (See Remarks at pgs. 7-8). However, Examiner notes that this argument is now moot, as the amended limitation is now rejected by Ravichandran (US Patent Application Publication, 2019/0244225) in view of Kannan et al. (US Patent Application Publication, 2010/0138282, hereinafter referred to as Kannan). See the updated rejection below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/9/2021 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. The initialed and dated copy of Applicant’s IDS form 1449 is attached to the instant Office action.

Claim Rejections - 35 USC § 112

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The first paragraph of 35 U.S.C. 112 requires that the “specification shall contain a written description of the invention.”  This requirement is separate and distinct from the enablement requirement. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991). See also Univ. of Rochester v. G.D. Searle  & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004) (discussing history and purpose of the written description requirement).

To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.  However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).

Claim 20 recites the claim language of “the computer executable instructions are provided to a user on an on-demand basis.”  

However, the claim language reciting “the computer executable instructions are provided to a user on an on-demand basis” is so lacking in descriptive support in the specification, drawings, or within the originally filed claims such that one skilled in the art would be unable to reasonably conclude that the inventor had possession of the claimed invention.  Specifically, a review of the original disclosure indicates a complete absence of any explicit, inherent, or implicit description of the recited “the computer executable instructions are provided to a user on an on-demand basis.”  Accordingly, claim 20 is rejected for failure to comply with the written description requirement.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. In accordance with Step 1, it is first noted that the claimed computer-implemented method in claims 1-6; the claimed system in claims 7-12; and the claimed non-transitory, computer-readable storage medium in claims 13-20 are directed to a potentially eligible category of subject matter (i.e., processes, machine etc.). Thus, Step 1 is satisfied with respect to claims 1-20.

In accordance with Step 2A, Prong One, Claims 1-20 are rejected because the claimed invention is directed to the abstract idea without significantly more.

The independent claims recite:
receiving a mapped human experience insight, the mapped human experience insight being based upon mapping corresponding classes of standardized human experience concepts to human experience enhancement objectives to provide a mapped human experience insight, the mapped human experience insight comprising a human experience insight, the human experience insight comprising information associated with how to enhance a relationship of a customer with an organization during a lifecycle of a customer relationship between the customer and the organization; and
 performing a results operation … receiving the mapped human experience insight, the results operation using the mapped human experience insight to generate a human experience recommendation, the human experience recommendation comprising a proposed course of action to enhance a human experience of the customer to provide a human experience result, the human experience result enhancing the human experience of the customer with the organization.

The above-recited limitations viewed as an abstract idea are certain methods of organizing human activity (i.e. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). Specifically, as described in the Applicant’s Specification in ¶0001, the invention sets forth an arrangement that enhances a customer’s experience with an organization during the lifecycle of their relationship. Therefore, the claimed language maps the lifecycle of human behaviors and experiences to enhance business relations. Accordingly the claims recite certain methods of organizing human activity.

According to Step 2A, prong two, this judicial exception is not integrated into a practical application because the use of “the results engine executing on a hardware processor of an information handling system;” “a system comprising: a processor; a data bus coupled to the processor; and “a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor;” for receiving data (e.g. “receiving a mapped human experience insight, the mapped human experience insight being based upon mapping corresponding classes of standardized human experience concepts to human experience enhancement objectives to provide a mapped human experience insight;” etc.); processing data (e.g. “performing a results operation … receiving the mapped human experience insight, the results operation using the mapped human experience insight to generate a human experience recommendation;”  etc.); storing data; displaying data and repeating steps is merely implementing the abstract idea steps of valuing an idea in the manner of “apply it”. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, whether taken separately or as a whole, merely use conventional computer components to receive, process, store and display data and thus do not provide an inventive concept in the claims.

In accordance with Step 2B, the claims only recites the additional elements – a “the results engine executing on a hardware processor of an information handling system;” “a system comprising: a processor; a data bus coupled to the processor; and “a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor;” The additional elements are recited at a high-level of generality (i.e., as a generic computer performing generic computer operations of enhancing a customer’s experience with an organization during the lifecycle of their relationship) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Further, as evidence of generic computer implementation and an indication that the claimed invention does not amount to significantly more, it is first noted in the Applicant’s Specification that “the present invention may take the form of a computer program product on a computer-usable storage medium having computer-usable program code embodied in the medium. Any suitable computer usable or computer readable medium may be utilized” and the invention “can be implemented by computer program instructions. These computer program instructions may be provided to a processor of a general-purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks.” (Specification, ¶0107-0109). As additional evidence of conventional computer implementation, it is noted in the MPEP, the courts have recognized that “receiving, processing, and storing data” and “receiving or transmitting data over a network, e.g., using the Internet to gather data” to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (See MPEP 2106(d)). From the interpretation of the MPEP, one would reasonably deduce that the additional elements are merely embodies generic computers and generic computing functions.

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’. The dependent claims do not remedy these deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ravichandran (US Patent Application Publication, 2019/0244225) in view of Kannan et al. (US Patent Application Publication, 2010/0138282, hereinafter referred to as Kannan).

As per Claim 1, Ravichandran discloses a computer-implementable method for performing a human experience operation, comprising: 

a)	receiving a mapped human experience insight, the mapped human experience insight being based upon mapping corresponding classes of standardized human experience concepts to human experience enhancement objectives to provide a mapped human experience insight, the mapped human experience insight comprising a human experience insight, the human experience insight comprising information associated with how to enhance a relationship of a customer with an organization during a lifecycle of a customer relationship between the customer and the organization (Ravichandran: ¶0002-0003, 0065-0067 and 0076-0078: The data processing system can use data mining techniques to identify and assess region-specific issues in a software product. For example, the data processing system can use predetermined keywords, patterns and neural networks to mine customer feedback from heterogeneous data sources and map a categorized or standardized sentiment associated with the feedback.  The result of the neural network mining accurately and efficiently identifies and assesses technical problems in a software product and facilitate a recommendation for an improved product. For example, the data processing system, upon mining the data sources to determine the usage patterns and expectations that led to the identified technical problems, can facilitate the development of a software update or patch for the software product that can solve or mitigate the identified technical problem [experience recommendation], resulting in the software product having improved globalization maturity [lifecycle] and international user experience.); and 

b)	performing a results operation via a results engine executing on a hardware processor of an information handling system, the results engine receiving the mapped human experience insight, the results operation using the mapped human experience insight to generate a human experience recommendation (Ravichandran: ¶0002-0003 0065-0067 and 0076-0078: The data processing system can use data mining techniques to identify and assess region-specific issues in a software product. For example, the data processing system can use predetermined keywords, patterns and neural networks to mine customer feedback from heterogeneous data sources and map a categorized or standardized sentiment associated with the feedback.  The result of the neural network mining accurately and efficiently identifies and assesses technical problems in a software product and facilitate a recommendation for an improved product. For example, the data processing system, upon mining the data sources to determine the usage patterns and expectations that led to the identified technical problems, can facilitate the development of a software update or patch for the software product that can solve or mitigate the identified technical problem [experience recommendation], resulting in the software product having improved globalization maturity and international user experience.).

Ravichandran does not explicitly disclose; however, Kannan discloses:

b)	the results operation using the mapped human experience insight to generate a human experience recommendation, the human experience recommendation comprising a proposed course of action to enhance a human experience of the customer to provide a human experience result, the human experience result enhancing the human experience of the customer with the organization (Kannan: ¶0092-0093 and 0124-0126: The customer data is gathered as an input into one or more customer experience improvement modules and then the structured and unstructured data is mined by applying one or more prediction models or algorithms. The customer experience improvement module then outputs insights that are used to increase customer experience and customer satisfaction in future customer-agent interactions. The insights provide a better understanding of future customers and provide a deliverable analysis of the key drivers of customer experience. One or more customer experience improvement modules produce recommendations used by agents in the customer service department to improve their performance. See specific course of action and recommendations in Fig. 2C.).

It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to combine Ravichandran with Kannan’s mapped human experience insights to identify problems in a customer experience because the references are analogous/compatible since each is directed toward features for customer experience analytics, and because incorporating Kannan’s mapped human experience insights to identify problems in a customer experience in Ravichandran would have served Ravichandran’s pursuit of mining the data sources to determine the usage patterns and expectations that led to the identified technical problems (See Ravichandran, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 7 and 13 recite limitations already addressed by the rejection of claim 1; therefore, the same rejection applies. Also, Ravichandran discloses “software or programmable code embedded in a computer readable medium that is executed by a processor” in ¶0121.

As per Claim 2, Ravichandran in view of Kannan discloses the method of claim 1, further comprising: using the human experience recommendation to institute a change that affects the human experience of a customer (Ravichandran: ¶0002-0003: The data processing system can use data mining techniques to identify and assess region-specific issues in a software product. For example, the data processing system can use predetermined keywords, patterns and neural networks to mine customer feedback from heterogeneous data sources in order to accurately and efficiently identify and assess technical problems in a software product. The data processing system, upon mining the data sources to determine the usage patterns and expectations that led to the identified technical problems, can facilitate the development of a software update or patch for the software product that can solve or mitigate the identified technical problem [experience recommendation], resulting in the software product having improved globalization maturity and international user experience).

Claims 8 and 14 recite limitations already addressed by the rejection of claim 2; therefore, the same rejection applies.

As per Claim 3, Ravichandran in view of Kannan discloses the method of claim 1, further comprising: iterating the results operation to generate a refined human experience recommendation (Ravichandran: ¶0002-0003 and 0076-0078: The data processing system can use data mining techniques to identify and assess region-specific issues in a software product. For example, the data processing system can use predetermined keywords, patterns and neural networks to mine customer feedback [mapped human experience insight] from heterogeneous data sources in order to accurately and efficiently identify and assess technical problems in a software product and facilitate a recommendation for an improved product. The neural networks used to facilitate a recommendation may feed records back into the network and used to modify the algorithm of the network for further iterations.).

Claims 9 and 15 recite limitations already addressed by the rejection of claim 3; therefore, the same rejection applies.

As per Claim 4, Ravichandran in view of Kannan discloses the method of claim 1, wherein: the mapped human experience insight is generated via a machine learning operation (Ravichandran: ¶0002-0003 and 0076-0078: The data processing system can use data mining techniques to identify and assess region-specific issues in a software product. For example, the data processing system can use predetermined keywords, patterns and neural networks to mine customer feedback [mapped human experience insight] from heterogeneous data sources in order to accurately and efficiently identify and assess technical problems in a software product. The data processing system can also use pattern classification, artificial neural networks, perceptron learning, machine learning, or logistic regressions to mine the feedback.).

Claims 10 and 16 recite limitations already addressed by the rejection of claim 4; therefore, the same rejection applies.

As per Claim 5, Ravichandran in view of Kannan discloses the method of claim 1, wherein: the results operation applies a ranked hierarchy of standardized human experience concepts when generating the mapped human experience insight (Ravichandran: Fig. 4C and ¶0081-0083, 0087-0088 and 0100-0101: User feedback data can be mined into standardized categories regarding a human experience insight (i.e. negative sentiment, positive sentiment, etc.). The data miner can mine the feedback data into ranked categorized feedback issues.).

Claims 11 and 17 recite limitations already addressed by the rejection of claim 5; therefore, the same rejection applies.

As per Claim 6, Ravichandran in view of Kannan discloses the method of claim 1, wherein: the results operation generates the human experience recommendation based upon a … plot of human experience enhancement objectives (Ravichandran: ¶0002-0003: The data processing system can use data mining techniques to identify and assess region-specific issues in a software product. For example, the data processing system can use predetermined keywords, patterns and neural networks to mine customer feedback from heterogeneous data sources in order to accurately and efficiently identify and assess technical problems in a software product. The data processing system, upon mining the data sources to determine the usage patterns and expectations that led to the identified technical problems, can facilitate the development of a software update or patch for the software product that can solve or mitigate the identified technical problem [experience recommendation], resulting in the software product having improved globalization maturity and international user experience. See Fig. 4C for plots of human experience enhancement objectives.).

Ravichandran does not explicitly disclose, however Kozine discloses generates the human experience recommendation based upon a weighted scatter plot of human experience (Kannan: Figs. 4A-4B and ¶0093-0094 and 0107-0112: Unstructured customer experience data is categorized in queries and reported to provide/extract business insights. From the reported insights, recommendations are produced to improve performance and customer experience. See reported insights in scatter plots in Figs. 4A-4B.)

It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to combine Ravichandran with Kannan’s mapped human experience insights to identify problems in a customer experience because the references are analogous/compatible since each is directed toward features for customer experience analytics, and because incorporating Kannan’s mapped human experience insights to identify problems in a customer experience in Ravichandran would have served Ravichandran’s pursuit of mining the data sources to determine the usage patterns and expectations that led to the identified technical problems (See Ravichandran, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 12 and 18 recite limitations already addressed by the rejection of claim 6; therefore, the same rejection applies.

Claim 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ravichandran (US Patent Application Publication, 2019/0244225) in view of Kannan et al. (US Patent Application Publication, 2010/0138282, hereinafter referred to as Kannan) in further view of Kozine et al. (US Patent Application Publication, 2013/0342538, hereinafter referred to as Kozine).

As per Claim 19, Ravichandran in view of Kannan discloses the non-transitory, computer-readable storage medium of claim 13. 

Ravichandran does not explicitly disclose, however Kozine discloses wherein: the computer executable instructions are deployable to a client system from a server system at a remote location (Kozine: ¶0092-0094: The processing device may execute instructions stored in memory deployable from a remote networked system.).

It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to combine Ravichandran with Kozine’s system for providing business insights on customer experience because the references are analogous/compatible since each is directed toward features for customer experience analytics, and because incorporating Kozine’s system for providing business insights on customer experience in Ravichandran would have served Ravichandran’s pursuit of providing a data processing system configured with data analytics techniques that can be used to improve international software product quality and user experience (See Ravichandran, ¶0002); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 20, Ravichandran in view of Kannan discloses the non-transitory, computer-readable storage medium of claim 13. 

Ravichandran does not explicitly disclose, however Kozine discloses wherein: the computer executable instructions are provided to a user on an on-demand basis (Kozine: ¶0025 and 0092-0094: Code is sent to computing devices by web application, whereas code is operating instructions implemented by the processing device.)

It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to combine Ravichandran with Kozine’s system for providing business insights on customer experience because the references are analogous/compatible since each is directed toward features for customer experience analytics, and because incorporating Kozine’s system for providing business insights on customer experience in Ravichandran would have served Ravichandran’s pursuit of providing a data processing system configured with data analytics techniques that can be used to improve international software product quality and user experience (See Ravichandran, ¶0002); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.





Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334. The examiner can normally be reached 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/TIMOTHY PADOT/Primary Examiner, Art Unit 3683